Title: To John Adams from Ward Nicholas Boylston, 7 August 1820
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton Augt 7: 1820
				
				My boasted convales’cense, did not continue but a few hours after Dr. Warren & Dr Gorham left me. To the care of the former I committed the last letter I have been able to pen, from the severity of my relapse wch. has reduced me to an extreme degree of Weakness, & for 11 Nights out of 13 I was unable to lie down & caught what repose the Intervals wou’d allow me to take, bolster’d up in a Chair—I am now somewhat relived from this distress, my fever & colliquative sweats have abated, but still am very weak & emaciatedI wish to correct a misnomer in my last I wrote in great haste as Dr Warren was on the wing & I had not time to correct. vizt. shd. be Elijah’s instead of Elishas Chariot, & Elisha not Elijah receiving yr. mantle—no matter the object of my wishes were the same—& hope if we are denied a meeting in this world of trials & pains, we shall meet where neither mental or Corporal suffering, will ever interrupt our future felicityI am very impatient to see Mr. Secretary Adams & I must beg your Interest to prevail with him & Mrs. Adams to pass 2 or 3 days wth us either in his way to Quincy, or his return to Washington I mean to write him as soon as I am able & hope you will indulg me by leting me hear from you as its always a source of the greatest pleasure to / Your affectionate / Cousin
				
					Ward Nichs Boylston
				
				
					PS. Mrs. Boylston desires her kindest respects to you & joins me in best remembrances to the Ladies of yr. family & yr. Son
				
			